Citation Nr: 9923014	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of neck 
injury.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of back 
injury.

3.  Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	John C. Betts, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from January 1960 until 
February 1964.

This case comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from June 1995 and 
April 1996 rating decisions of the St. Louis, Missouri 
Regional Office (RO).  In a decision issued in January 1998, 
the Board declined appellate jurisdiction of the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury, found new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for residuals of a neck injury, and denied 
entitlement to service connection for residuals of a head 
injury.  The veteran appealed the January 1998 Board 
determinations to the United States Court of Appeals for 
Veterans Claims (the Court).  In January 1999, counsel for 
the appellant and VA filed a "Joint Motion for Remand and 
For a Stay of the Briefing Schedule" pending a ruling on the 
motion.  An Order of the Court dated in January 1999 granted 
the joint motion and vacated the Board's decision of January 
22, 1998.  The case was remanded for further development and 
disposition in accordance with the Court's Order.  


REMAND

The Court's Order and the Joint Motion for Remand directed 
the Board to "refer the case to the RO to obtain a 
determination as to whether new and material evidence has 
been submitted for appellant's back and neck injury claims, 
and whether the head injury condition is service-connected 
(sic)."  The Board was further directed to "assist the 
appellant in developing the head injury claim, and in 
developing the neck and back injury claims if it determines 
new and material evidence has been submitted to reopen the 
neck and back injury claims.  Such assistance should include 
assisting appellant in gathering additional evidence, 
including the motor vehicle accident report, medical records 
of appellant's 51 day hospitalization at the George AFB 
hospital from November 28, 1963 until January 17, 1964 and 
the records concerning appellant's social security claim."

This case is hereby REMANDED to the RO for the following 
actions: 

1.  As stipulated in the Court's Order, 
the RO should contact the appropriate 
sources to obtain the motor vehicle 
accident report from the veteran's 
accident in November 1963, and the 
records concerning the appellant's Social 
Security claim.  The George AFB Hospital 
should be contacted directly to obtain 
medical records of the appellant's 
hospitalization there between November 
1963 and January 1964.

2.  The veteran should be contacted and 
requested to: (a) submit any additional 
evidence or argument relative to the 
issues on appeal he deems warranted; and 
(b) provide the names and addresses of 
any and all physicians and/or providers 
who have treated him for residuals of 
neck, back or head injury, to include 
psychiatric manifestations, since 
service discharge.  After receipt of any 
information in this regard, these 
records should be requested and 
associated with the claims folder, if 
not already of record. 

3.  The veteran testified in October 
1995 that within a few months after he 
was discharged from service, he sought 
treatment at the VA in Chicago, 
Illinois.  (Transcript at page 5.)  In 
this regard, records dating back to 
February 1964 should be requested from 
that facility and associated with the 
claims folder.  

4.  The RO should then schedule the 
appellant for a period of observation 
and examination at a VA facility for 
evaluation by a board-certified 
orthopedist, neurologist and 
psychiatrist, who have not seen him 
previously, if possible, in order to 
determine whether there are any 
residuals of head, back or neck injury 
related to the veteran's automobile 
accident in November 1963.  The 
examiners must be provided with the 
appellant's claims folder and a copy of 
these remand instructions for review 
prior to conducting the examinations.  
The examination reports should clearly 
reflect whether a review of the claims 
folder was performed.  All necessary 
tests and studies, including 
psychological testing if indicated, 
should be performed, and all clinical 
manifestations should be reported in 
detail.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiners should: 
(1) discuss and reconcile the prior 
opinions which have been rendered in 
this case with respect to the origins of 
the diagnosis of organic brain syndrome, 
headaches or depression, to include by 
Dr. James Loutzenhiser on VA neurologic 
examination in December 1995, and as 
medical history by Richard A. Phil, 
CAPT., USAF, MC, EMO, in a "Report of 
Medical Examination" dated January 27, 
1964; and (2) provide an opinion as to 
the likelihood that current orthopedic, 
neurologic and psychiatric conditions 
were initially manifested as the result 
of the appellant's automobile accident 
in 1963, or are otherwise related to 
service or any other causes.  (Any 
psychiatric diagnosis should conform to 
the psychiatric nomenclature and 
diagnostic criteria contained in DSM-
IV.).  The examination reports should 
set forth in a clear, comprehensive, and 
legible manner all pertinent findings, 
and should include complete rationale 
for the opinions expressed.  In 
particular, all terms used in assessing 
the appellant's disabilities should be 
free of ambiguity.  The examination 
reports should be returned in a legible 
narrative format. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination reports do not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the reports 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998). 

6.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

7.  Following completion of the 
requested development, the agency of 
original jurisdiction should undertake 
any additional development of the 
evidence deemed warranted, and 
readjudicate the claims of whether new 
and material evidence has been received 
to reopen the claims of entitlement to 
service connection for residuals of neck 
and back injuries in light of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), 
and readjudicate the issue of 
entitlement to service connection for 
residuals of a head injury.  If action 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

No action on the part of the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issues on appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


